DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 30, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-15 have been examined and rejected. This Office action is responsive to the amendment filed on May 3, 2022, which has been entered in the above identified application.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a.	Claim limitation “a providing unit configured to...” [line 2 of claim 15] because it uses a non-structural term “providing unit” coupled with functional language “provide a digital building model for a physical building” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
b.	Claim limitation “a capture unit configured to...” [lines 8-10 of claim 15] because it uses a non-structural term “capture unit” coupled with functional language “capture real data obtained by means of a number N of data sources, where N ≥ 1” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
c.	Claim limitation “an update unit configured to...” [lines 10-14 of claim 15] because it uses a non-structural term “update unit” coupled with functional language “update the virtually accessible area within the digital building model by means of the captured real data of the real accessible area in order to provide the updated digital building model” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.

5.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017) in view of Shapira et al (Pub. No. US 2016/0253842).

7-1.	Regarding claims 1 and 15, Qing teaches the claim having the steps of: a) providing a digital building model for a physical building, by disclosing providing a dynamic indoor field model (DIFM) that describes the dynamic process of indoor spatial information, including the structural layout of a building and semantic information related to the architectural structure [1. Introduction – Paragraphs 4-6; 3. DIFM – paragraph 1; 3.1.1 Indoor Building Information; 3.2 Conceptual Data Model, paragraph 1; 5. Experiment – paragraph 1; figure 7, ‘Building Information,’ figure 8, ‘3D building information,’ figures 12, 17].
Qing teaches b) ascertaining a virtually accessible area within the digital building model, by disclosing establishing an emergency grid and calculating a final weight of the grid wgrid, wherein when wgrid equal to 0.0, the related grid can be freely accessed, when wgrid is greater than 0.0, the grid can be safely accessed to help a trapped individual wait or establish a security zone, and when wgrid is less than 0.0, the grid cannot be accessed by individuals [4.1 Building Emergency Grid – paragraph 1; page 13, paragraph 1].  During the establishment of the emergency grid, the geometric location and weight of the grids are calculated by extraction of indoor space [page 13, paragraph 5]. 
Qing teaches... c) capturing real data obtained by means of a number N of data sources, where N > 1, wherein the real data comprise data from a real accessible area within the physical building that corresponds to the virtually accessible area, by disclosing that when establishing the emergency grid, obtaining real-time data from detectors [page 12, paragraph 1]. The spatial model includes dynamic emergency information to provide the detailed 3D geometric and semantic information [3. DIFM – paragraph 1] which includes sensor information [3.1.2 Dynamic and Event Information]. As shown in [figure 3], the logical data model of the DIFM includes coverage of a heat/smoke detector, indoor space accessibility, and grid accessibility which correspond to walkable areas within the physical building.
Qing teaches d) updating the virtually accessible area within the digital building model by the captured real data of the real accessible area to provide the updated digital building model, wherein updating includes merging the captured real data with the digital building model, by disclosing that when creating the building emergency grid, an original grid set is generated that can be updated during an evacuation [page 13, last paragraph].
Qing does not expressly teach wherein the virtually accessible area is automatically ascertained from the physical building by a plurality of mobile terminals, wherein each respective mobile terminal of the plurality of mobile terminals provides movement data of a respective user of the real accessible area within the physical building. Shapira discloses an “Anchored Environment Generator” that generates a virtual environment that is molded and anchored to a real-world environment around a user (or multiple users in the same real-world environment) to produce a physically constrained virtual environment, also known as a “tactile virtual reality” (TVR) [paragraph 3]. The Anchored Environment Generator and any of the display devices used to present the TVR may sense user motions to enable the Anchored Environment Generator to dynamically modify the rendered content of the TVR to correspond to real-world environment changes, and/or to user motion, position, and actions while interacting with the TVR [paragraph 24]. The Anchored Environmental Generator may be a mobile device [paragraphs 211-212] and the display devices may be a tablet, smartphone, or other portable screen or display device [paragraph 23]. The physically constrained virtual environment is dynamically updated in response to movement of one or more users within the real-world environment [paragraph 197]. This would help the virtual environment stay up to date when changes are made to the real-world environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically update the virtual environment based on movement of a plurality of mobile devices within the real-world environment, as taught by Shapira. This would help the virtual environment stay up to date when changes are made to the real-world environment.

7-2.	Regarding claim 3, Qing-Shapira teach all the limitations of claim 1, wherein each of the N data sources is in the form of a specific data source type, wherein the specific data source type comprises the mobile terminal or an installed data source, by disclosing obtaining real-time data from detectors [Qing, page 12, paragraph 1]. The spatial model includes dynamic emergency information to provide the detailed 3D geometric and semantic information [Qing, 3. DIFM – paragraph 1] which includes sensor information [Qing, 3.1.2 Dynamic and Event Information]. As shown in [Qing, figure 3], the logical data model of the DIFM includes coverage of a heat/smoke detector.

7-3.	Regarding claim 4, Qing-Shapira teach all the limitations of claim 1, wherein the number N of data sources is N ≥ 2, by disclosing that when establishing the emergency grid, obtaining real-time data from detectors [Qing, page 12, paragraph 1].

7-4.	Regarding claim 12, Qing-Shapira teach all the limitations of claim 1, wherein the accessible area is in the form of a hallway and/or in the form of a corridor and/or in the form of at least one of a room, a staircase, an elevator a specific building part of the digital building model, the physical building, a path, a road, a space between at least two digital buildings of the digital building model and between at least two physical buildings, by disclosing that the emergency grid indicates available area and dangerous area around doors, staircases, and exit of a building [Qing, 5.3 Simulation and Analysis]. The virtual environment is molded and anchored to a real-world environment [Shapira, paragraph 3].

7-5.	Regarding claim 13, Qing-Shapira teach all the limitations of claim 1, wherein e) performing an updated person stream simulation based on the updated digital building model, f) comparing virtually accessible areas of an earlier person stream simulation with the virtually accessible areas of the updated person stream simulation, and g) delivering a safety warning on the basis of a difference between the virtually accessible areas of the earlier person stream simulation and the virtually accessible areas of the updated person stream simulation, by disclosing performing simulation and analysis of the emergency grid that records movement of each individual and statistical information for every exit [Qing, 5.3 Simulation and Analysis]. Results of the simulation are displayed [Qing, figures 12-16] and thus provide safety warnings. This is used to improve the situational awareness of building occupants and enhance indoor spatial analysis decision-making by individuals to increase the emergency response efficiency when combined with a change-based evacuation method [Qing, page 4, last paragraph]. 

7-6.	Regarding claim 14, Qing-Shapira teach a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method as claimed in claim 1, by disclosing implementing the DIFM and simulation on a computer [Qing, 5. Experiment].

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017), in view of Shapira et al (Pub. No. US 2016/0253842), and further in view of Thomas et al (U.S. Patent No. 7,567,844).

8-1.	Regarding claim 2, Qing-Shapira teach all the limitations of claim 1. Qing-Shapira do not expressly teach wherein the N data sources include a video camera, a window sensor, a door sensor, a sensor integrated in a building control engineering system, a fire door, and/or an entry control. Thomas discloses providing a 3 dimensional model of a building having a variety of building management or control devices (BCDs) including sensors that are used to monitor and control the building [column 1, lines 54-60; column 2, lines 8-17]. Building information may be updated with data from the building sensors, equipment, actuators, alarms, devices, including their locations, and the like, which may have input and output signals that are recorded and available for display, analysis, and so forth [column 8, lines 24-28]. For example, if the BCD were a door sensor and the status of the BCD was that the door was “open”, the appropriate door within a 3-D depiction may be displayed as open [column 4, lines 5-9]. This would provide a more up-to-date model of the building. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture data obtained by various sensors, including at least a door sensor, for use in updating a virtual model, as taught by Thomas. This would provide a more up-to-date model of the building.

9.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017), in view of Shapira et al (Pub. No. US 2016/0253842), and further in view of Sogorka et al (Pub. No. US 2014/0279385).

9-1.	Regarding claim 5, Qing-Shapira teach all the limitations of claim 4. Qing-Shapira do not expressly teach wherein each of the N data sources is assigned a respective priority, wherein at least one of the N data sources is selected to capture the real data on the basis of the assigned priorities. Sogorka discloses that when retrieving data from multiple sources, implementing a priority scheme for the various data sets by assigning a priority, for example, based on the data source that the particular data value was received from [paragraph 11]. A timestamp may also be used when there is a conflict arising from either two different data values originating from the same data source, or two data values from two different data sources [paragraphs 18-19]. While Sogorka discloses use of the priorities when compiling loan information, one of ordinary skill in the art would understand that such teachings would be useful in other areas where data is obtained from different sources. This would be used to reconcile any conflicts between data values from the same or different sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign to the data sources of Qing-Skidmore, priorities as taught by Sogorka. This would be used to reconcile conflicts between data values from the same or different sources. 

9-2.	Regarding claim 6, Qing-Shapira-Sogorka teach all the limitations of claim 5, wherein the priority used is a temporal priority to indicate an up-to-dateness of the real data obtained from the data source, wherein at least one of the N data sources is selected to capture the real data on the basis of the assigned temporal priorities, by disclosing using a timestamp to determine the most recent data to use when there is a conflict arising from either two different data values originating from the same data source, or two data values from two different data sources [Sogorka, paragraphs 18-19]. 

9-3.	Regarding claim 7, Qing-Shapira-Sogorka teach all the limitations of claim 5, wherein the priority used is an accuracy priority to indicate an accuracy of the real data obtained from the data source, wherein at least one of the N data sources is selected to capture the real data on the basis of the assigned accuracy priorities, by disclosing using a timestamp to determine the most recent data to use when there is a conflict arising from either two different data values originating from the same data source, or two data values from two different data sources [Sogorka, paragraphs 18-19]. The most recent data would be considered the most accurate.

9-4.	Regarding claim 8, Qing-Shapira-Sogorka teach all the limitations of claim 5, wherein the priority used is a data source type priority to indicate a data source type of the real data obtained from the data source, wherein at least one of the N data sources is selected to capture the real data on the basis of the assigned data source type priorities, by disclosing implementing a priority scheme for the various data sets by assigning a priority, for example, based on the data source that the particular data value was received from [Sogorka, paragraph 11].

9-5.	Regarding claim 9, Qing-Shapira-Sogorka teach all the limitations of claim 5, wherein a combination of at least two priorities is selected from the priorities to capture the real data, wherein the priorities comprise the temporal priority, the accuracy priority and the data source type priority, by disclosing using both priority of the data source and timestamp to determine which data source to select [Sogorka, paragraphs 11, 18-19].

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017), in view of Shapira et al (Pub. No. US 2016/0253842), and further in view of Bhagwan et al (U.S. Patent No. 9,589,065).

10-1.	Regarding claim 10, Qing-Shapira teach all the limitations of claim 3. Qing-Shapira do not expressly teach wherein a frequency of use of the plurality of mobile terminals to capture the real data from at least one of the real accessible areas within the physical building is obtained in order to update at least one of the virtually accessible areas within the digital building model by the captured real data. Bhagwan discloses optimizing data retrieval from multiple sources by obtaining frequency to determine the probability of success in retrieving data from a particular source [column 6, lines 46-48, 56-67; column 9, line 50 to column 10, line 8]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain frequency use of data sources to determine which data source to select for data, as taught by Bhagwan. This would provide more optimized data retrieval.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017), in view of Shapira et al (Pub. No. US 2016/0253842), and further in view of Edecker et al (Pub. No. US 2005/0128212).

11-1.	Regarding claim 11, Qing-Shapira teach all the limitations of claim 1. Qing-Shapira do not expressly teach wherein the digital building model is in at least one of the form of a digital building model having multiple individual buildings that are not connected to one another, a digital building model having multiple buildings that are connected to one another, a digital campus and city map. Edecker discloses creating a virtual three-dimensional model of a city based on actual physical data of the city [paragraph 2]. The 3D virtual actual city can be employed as a fire and safety tool to determine evacuation routes [paragraph 218]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Qing to model a city, as taught by Edecker. This would help cities evaluate evacuation routes.

Response to Arguments
12.	The Examiner acknowledges the Applicant’s amendments to claims 1, 10, and 15.
	Regarding independent claim 1, Applicant alleges that Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017) in view of Skidmore (U.S. Patent No. 10,916,066) fail to teach or suggest the limitations of “ascertaining a virtually accessible area within the digital building model, wherein the virtually accessible area is automatically ascertained from the physical building by a plurality of mobile terminals, wherein each respective mobile terminal of the plurality of mobile terminals provides movement data of a respective user of the real accessible area within the physical building,” as has been amended to the claim, because Skidmore is directed to using specific instructions from a user to modify a virtual model, as opposed to automatic ascertainment of the virtually accessible area without requiring active involvement of the user or even active use of the mobile terminal by the user. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Qing et al (“A Dynamic Indoor Field Model for Emergency Evacuation Simulation,” February 5, 2017) in view of Shapira et al (Pub. No. US 2016/0253842). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claim 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-14 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Qing in view of Shapira are considered to teach claim 1, and consequently, claims 2-14 are rejected.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178